Case: 17-12266   Date Filed: 10/11/2018   Page: 1 of 3


                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-12266
                         Non-Argument Calendar
                       ________________________

                D.C. Docket Nos. 8:16-cv-01620-JSM-TGW,
                       8:06-cr-00111-JSM-TGW-2


EDWARD BRUNO GARCIA,

                                                        Petitioner-Appellant,

                                   versus


UNITED STATES OF AMERICA,

                                                        Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (October 11, 2018)

Before ED CARNES, Chief Judge, JILL PRYOR, and JULIE CARNES, Circuit
Judges.

PER CURIAM:
                 Case: 17-12266       Date Filed: 10/11/2018        Page: 2 of 3


       Edward Bruno Garcia appeals the district court’s denial of his 28

U.S.C. § 2255 motion to vacate, set aside, or correct his sentence. Garcia contends

that the sentence enhancement he received under the Armed Career Criminal Act

for knowingly possessing ammunition as a convicted felon was unconstitutional in

light of the Supreme Court’s decision in Johnson v. United States, 576 U.S. __,

135 S. Ct. 2551 (2015). The district court found that Garcia failed to show that his

armed career criminal designation was based on the ACCA’s residual clause,

which the Supreme Court in Johnson struck down as unconstitutionally vague. 135
S. Ct. at 2557. But the district court granted Garcia a certificate of appealability on

the issue of “whether [he] has the burden to show [that] his armed career criminal

sentence may have relied on the invalidated ACCA residual clause or whether [he]

must show [that] his sentence actually relied on the ACCA residual clause.”1

       While this issue may have been debatable when the district court granted the

COA, it no longer is. We have since held that a “movant must show that — more

likely than not — it was use of the residual clause that led to the sentencing court’s

enhancement of his sentence.” Beeman v. United States, 871 F.3d 1215, 1221–22


       1
          We have emphasized that a COA, “whether issued by this Court or a district court,
must specify what constitutional issue jurists of reason would find debatable.” Spencer v. United
States, 773 F.3d 1132, 1138 (11th Cir. 2014) (en banc). The COA here arguably fails to
sufficiently specify the link between the sentencing enhancement question and the underlying
constitutional issue: Garcia’s Fifth Amendment right to due process. Regardless, because
defects in a COA are not jurisdictional, and because the parties’ briefs to this Court focus on that
underlying constitutional issue, we will exercise our discretion to consider Garcia’s claim. See
id. at 1137–38.
                                                 2
              Case: 17-12266     Date Filed: 10/11/2018    Page: 3 of 3


(11th Cir. 2017). The district court applied that standard, and we must do the

same. And Garcia does not argue that he can meet this standard, only that it is

wrong. But “[u]nder our prior precedent rule, a panel cannot overrule a prior one’s

holding.” United States v. Steele, 147 F.3d 1316, 1317–18 (11th Cir. 1998) (en

banc). Here, Garcia failed to carry his burden of showing that it was more likely

than not that the residual clause led to his ACCA-enhanced sentence. The record

shows nothing about whether the sentencing court relied on the ACCA’s residual

clause, and it shows that Garcia had at least three prior convictions that qualified as

violent felonies or serious drug offenses.

      AFFIRMED.




                                             3